Citation Nr: 0700116	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 60 percent for renal disease, status post renal 
transplant and status post coronary artery bypass graft and 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

Since the initial grant of service connection, the veteran's 
service-connected renal disease, status post renal transplant 
and status post coronary artery bypass graft and 
hypertension, has been manifested by a decrease in kidney 
function, lab findings consisting of a BUN level high under 
40 mg%, and creatinine level under 4 mg%; controlled 
hypertension; and does not require regular dialysis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 60 
percent rating for renal disease, status post renal 
transplant and status post coronary artery bypass graft and 
hypertension, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.115, 4.115b, Diagnostic Code 7531 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2006).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits, 
and must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  The RO's 
letters in September 2001 and in February 2003, as well as 
other letters, rating actions, and statement of the case 
advised the veteran of the foregoing elements of the notice 
requirements.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the veteran has not 
been prejudiced thereby.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Also, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, the Board considers 
any defect in the timing of the notice provided to the 
veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with a VA medical examination during the course of 
this appeal.  Thus, the Board considers the VA's duty to 
assist to be satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, there is no evidence that any failure on the 
part of VA that reasonably affects the outcome of this case.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claim.  

The veteran is seeking an increased initial disability rating 
in excess of 60 percent for his service-connected renal 
disease, status post renal transplant and status post 
coronary artery bypass graft and hypertension.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2006).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In an appeal of an initial rating (such as in this case), 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). The Board will thus consider entitlement to "staged 
ratings."

In December 2002, the Board issued a decision which granted 
service connection for cardiovascular renal disease.  Later 
that same month, the RO issued a rating decision which 
implemented the Board's decision granting service connection 
for renal disease, status post renal transplant, and 
assigning thereto an initial disability evaluation of 30 
percent, effective from October 13, 1998.  At that time, the 
veteran was previously service-connected for status post 
coronary artery bypass grafting, rated 30 percent disabling; 
and for hypertension, rated 10 percent disabling.  Thus, the 
RO's rating decision resulted in a combined disability rating 
of 60 percent being assigned, effective from October 13, 
1998. See 38 C.F.R. § 4.25.

In July 2003, the RO issued a decision which indicated that 
separate disability ratings could not be assigned for the 
veteran's disabilities of the heart and any form of nephritis 
pursuant to 38 C.F.R. § 4.115.  Accordingly, the RO's July 
2003 rating decision assigned a 60 percent disabling rating 
for the veteran's combined service-connected renal disease, 
status post renal transplant, and status post coronary artery 
bypass graft and hypertension, effective from October 13, 
1998.  The RO's decision also granted the veteran's claim for 
individual unemployability, effective from the same date.

Diagnostic Code 7531 is used for rating kidney transplant and 
provides a minimum 100 percent evaluation for a period of one 
year following transplant surgery.  Thereafter, Diagnostic 
Code 7531 instructs to rate on residuals as renal dysfunction 
with a minimum rating of 30 percent.  

Pursuant to 38 C.F.R. § 4.115a, renal dysfunction manifested 
by constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101, warrants a 60 
percent disability rating.  Renal dysfunction manifested by 
persistent edema and albuminuria with BUN 40 to 80mg%; or 
creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, warrants an 80 percent disability 
rating.  The next highest rating, 100 percent, is warranted 
when there is renal dysfunction requiring regular dialysis, 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  

In cases of nephritis, separate evaluations are not to be 
assigned for heart disorders and any form of nephritis on 
account of the close interrelationships of cardiovascular 
disabilities. Exceptions to this include if absence of a 
kidney is the sole renal disability or in the event that 
chronic renal disease has progressed to the point where 
dialysis is required. 38 C.F.R. § 4.115.

In this case, the veteran underwent a kidney transplant in 
1995. 

A private treatment report, dated in February 1998, noted 
laboratory findings, including a BUN finding of 27 and a 
creatinine level of 2.1.  The report noted that both of these 
findings were "stable long-term."  

A private treatment letter, dated in July 2000, noted a BUN 
finding of 32 mg/dl, and a creatinine level of 2.0 mg/dl.  

A private treatment report, dated in August 2002, noted that 
the veteran's laboratory findings at that time included a BUN 
finding of 27 and a creatinine level of 2.1, "which are 
stable going back five or six years."  The report noted that 
the veteran looked very fit, well-nourished and healthy.  A 
VA treatment report, dated in July 2001, noted laboratory 
findings, including a BUN finding of 30 md/dl, and a 
creatinine level of 2.0 mg/dl, which the report noted were 
good and quite stable.

A treatment report, dated in August 2002, noted a BUN finding 
of 12.9 mg/dl, and a creatinine level of 2.1 mg/dl.  A 
treatment report, dated in October 2002, noted that the 
veteran had hypertension which was controlled with 
medications.  

In March 2003, a VA genitourinary examination was conducted.  
The report noted the veteran's history of chronic renal 
failure which required a renal transplant in 1995.  The 
report noted that this condition was now stable, and that the 
veteran takes Cyclosporine daily to prevent kidney rejection.  
The veteran reported a history of hypertension since 1974, 
for which he takes three medications.  In 1995, the veteran 
underwent a 3-vessel coronary artery bypass graft.  
Currently, he takes Isosorbide daily and nitroglycerin 
sublingually as needed, which has only been once since his 
cardiac surgery.  Physical examination revealed the veteran 
to be well-nourished, well-developed and in no acute 
distress.  The report noted blood pressure readings of 
112/67, 114/70 and 112/64.  The veteran's calculated Body 
Mass Index was 26.1, which places him in the overweight 
range.  An EKG examination revealed a normal sinus rhythm and 
normal tracing.  An echocardiogram revealed a normal LV wall 
motion, and an estimated ejection fraction of 60 percent.  
The report concluded with diagnoses of hypertension, calcific 
arteriosclerotic vascular disease, status post renal 
transplant and coronary artery disease, status post three-
vessel coronary artery bypass graft.  The VA examiner noted 
that the veteran's conditions effective preclude him from 
gainful employment.  

A treatment report, dated in October 2003, revealed the 
veteran's creatinine level to be 1.9 mg/dl.  

In December 2004, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he currently has two 
nonfunctioning kidneys, and one that he received from his 
transplant.  He argued that since he has two kidneys which 
are nonfunctioning, they should be considered as absent under 
38 C.F.R. § 4.115.  He further indicated that the current 
medical practice is to leave in non-functioning kidneys, so 
long as they are not causing harm.   

An October 2004 treatment report revealed a BUN finding of 27 
mg/dl, and a creatinine level of 1.9 mg/d.

After reviewing the evidence of record, the Board does not 
find that a higher disability rating in excess of 60 percent 
is warranted.  Since the initial grant of service connection, 
there is no showing of regular dialysis, or persistent edema 
and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 
8mg%; or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Therefore, the evidence does not show that the criteria for 
an initial rating in excess of 60 percent for renal disease, 
status post renal transplant and status post coronary artery 
bypass graft and hypertension, have been met. See Fenderson 
v. West, 12 Vet. App. 119 (1999).   In sum, the evidence 
clearly establishes that the symptoms do not meet the 
criteria for an increased rating.

The veteran argues that his renal condition essentially meets 
the exception under 38 C.F.R. § 4.115 which permits separate 
ratings for disease of the heart and any form of nephritis.  
The Board, however, must reject this contention.  
Specifically, the evidence does not show absence of a kidney, 
and the veteran does not require regular dialysis.  Despite 
the veteran's argument concerning the reasoning and logic 
behind this regulation, the Board is nonetheless bound by the 
laws enacted by Congress, the regulations of the Department, 
the instructions of the Secretary, and the precedent opinions 
of the chief legal officer of the Department. 38 U.S.C.A. § 
7104(c) (West Supp. 2006).


ORDER

An increased rating in excess of 60 percent for renal 
disease, status post renal transplant and status post 
coronary artery bypass graft and hypertension, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


